Exhibit 10.2 TIDEWATER INC.INDIVIDUAL PERFORMANCE EXECUTIVE OFFICERANNUAL INCENTIVE PLANFOR FISCAL YEAR 2017 I. PLAN OBJECTIVE The primary objective of the Tidewater Inc. Individual Performance Executive Officer Annual Incentive Plan (the “Plan”) is to reward Tidewater Inc.’s (the “Company”) executive officers for their individual performance.The Plan links a significant element of potential variable annual compensation to the accomplishment of individual goals established for each participant.
